Order filed July 29, 2014




                                           In The

                       Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-13-00963-CR
                                    ____________

                       GARRICK IAN HASTINGS, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee


                        On Appeal from the 208th District Court
                                 Harris County, Texas
                            Trial Court Cause No. 1403750


                                         ORDER

       Appellant’s court-appointed counsel filed a brief in which he concludes the appeal
is wholly frivolous and without merit. See Anders v. California, 386 U.S. 738 (1967);
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Counsel filed a motion
requesting a copy of the record be made available to appellant and to extend time for
appellant to file a pro se brief. The motion is granted.

       Accordingly, we hereby direct the Judge of the 208th District Court to afford
appellant an opportunity to view the trial record in accordance with local procedure; that
the clerk of that court furnish the record to appellant on or before August 13, 2014; that
the clerk of that court certify to this court the date on which delivery of the record to
appellant is made; and that appellant file his pro se brief with this court within thirty days
of that date.



                                       PER CURIAM